                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

 CHARLES EDWARD HUTSELL,                          )
                                                  )
        Plaintiff,                                )            No. 5:19-CV-187-REW
                                                  )
 v.                                               )
                                                  )
 HYDEE HAWKINS, et al.,                           )             OPINION & ORDER
                                                  )
        Defendants.                               )

                                       *** *** *** ***

       Plaintiff Charles Hutsell is an inmate at FCI – McKean in Lewis Run, Pennsylvania.

Proceeding without an attorney, Hutsell filed a civil rights complaint against an Assistant United

States Attorney, an agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives, and a

Kentucky State Police detective. DE #1 (Complaint). The Court granted Hutsell’s motion for leave

to proceed in forma pauperis, see DE #7, and now screens his Complaint pursuant to 28 U.S.C.

§§ 1915A and 1915(e)(2). Because relevant Supreme Court precedent bars Hutsell’s claims, the

Court dismisses the Complaint in its entirety.

                                                 I.

       Hutsell pleaded guilty in 2010 to two counts of cocaine base distribution (one count

involving five or more grams), in violation of 21 U.S.C. § 841(a)(1). See United States v. Hutsell,

No. 5:10-cr-078-JMH-20 (E.D. Ky. 2010) at DE #332 (Rearraignment Minutes). Then-presiding

Judge Forester sentenced Hutsell to 144 months in prison, all per the plea agreement. See id. at DE

#459 (Judgment); see also id. at DE #333 (Plea Agreement). The case was later reassigned to Judge

Hood, id. at DE #675, who (in 2015) partially granted Hutsell’s 28 U.S.C. § 2255 motion and

reduced Hutsell’s sentence of incarceration to 120 months based on intervening Fair Sentencing
Act changes.1 See id. at DE #745 (Order granting partial § 2255 relief); id. at DE #746 (Amended

Judgment). Judge Hood denied § 2255 relief on all other asserted grounds. Id. at DE #762 (Order).

                                                    II.

        Hutsell claims that AUSA Hawkins, ATF Agent Putman, and KSP Detective Kirkland

committed “fraud on the court” and “engaged in a pattern of fraudulent, misleading discovery and

unconstitutional and illegal conduct by ‘manufacturing evidence’ and ‘lying’ under oath in federal

court, resulting in their arrest of Plaintiff and obtaining judgment in their favor in the district court.”

DE #1 at 3. Hutsell further claims that Defendants improperly arrested him without a warrant. See

id. at 3–4.2 Hutsell seeks both damages and a “preliminary and permanent injunction ordering

[Defendants] to cease judgment under [criminal] Case Number #10-78.” Id. at 5. Functionally,

Hutsell attempts to collaterally attack the validity of his criminal judgment via § 1983 and seeks

to obtain monetary damages in the process.

        The in forma pauperis statute provides that a court “shall dismiss the case at any time if

the court determines that . . . the action . . . fails to state a claim on which relief may be granted[.]”

28 U.S.C. § 1915(e)(2); accord § 1915A(b)(1). Hutsell’s Complaint fails to state a cognizable

claim for relief. Section 1983 is not an appropriate vehicle to challenge a conviction or sentence.

Preiser v. Rodriguez, 93 S. Ct. 1827, 1841 (1973) (holding that, if a prisoner is “challenging the

very fact or duration of his physical imprisonment, and the relief he seeks is a determination that


1
  Hutsell entered a binding plea to Counts 5 and 6 of the Third Superseding Indictment (DE #308);
Count 5 carried a maximum imprisonment term of 30 years, and Count 6 carried a minimum of
ten years. Hutsell agreed to 144 months, given the then-applicable mandatory 240-month
minimum on the Count 1 charge against Hutsell. Considering the Fair Sentencing Act’s changes,
however, the United States advocated for a reduction to 120 months “in order to give Hutsell the
benefit of no longer being subject to a statutory minimum sentence of 240 months imprisonment
on Count 1 . . . the basis for his willingness to enter a binding guilty plea to a term of 144 months[.]”
DE #704.
2
  The record shows Hutsell was already in custody in a related case in this District, 5:10-cr-73-
JMH.
                                                     2
he is entitled to immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus”). And, “to recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose unlawfulness would render

a conviction or sentence invalid, a § 1983 plaintiff” must first demonstrate that “the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” Heck v. Humphrey, 114 S. Ct. 2364, 2372 (1994); see also

Robinson v. Jones, 142 F.3d 905, 907 (6th Cir. 1998) (clarifying that Heck applies to Bivens

actions). The Heck Court expressed continuing reluctance “to expand opportunities for collateral

attack,” id. at 2371, and recognized that “the hoary principle that civil tort actions are not

appropriate vehicles for challenging the validity of outstanding criminal judgments applies to

§ 1983 damages actions that necessarily require the plaintiff to prove the unlawfulness of his

conviction or confinement,” id. at 2372. In sum: “A [§ 1983] claim challenging confinement must

be dismissed regardless of whether the plaintiff seeks injunctive or monetary relief[,]” absent prior

invalidation of the underlying criminal judgment. Adams v. Morris, 90 F. App'x 856, 858 (6th Cir.

2004) (citing Heck, 114 S. Ct. at 2373–74, and Preiser, 93 S. Ct. at 1836–37).

       Hutsell’s allegations—that Defendants manufactured evidence, lied under oath, and

arrested him without a warrant, all leading to his convictions—would necessarily call into question

the validity of his criminal judgment, if substantiated.3 Yet, Plaintiff has not shown (and the Court


3
  Courts have consistently found Heck to preclude such a “fraud on the court” theory. See, e.g.,
Iannucci v. State of Michigan, No. 16-CV-10255, 2016 WL 4089215, at *1 (E.D. Mich. Aug. 2,
2016), aff'd sub nom. Iannucci v. State, No. 16-2214, 2017 WL 3951849 (6th Cir. Mar. 22, 2017)
(adopting the Magistrate Judge’s conclusion that Heck barred a claim that “Defendants committed
fraud (including perjury and fabricating evidence) during [the plaintiff’s] criminal case”);
Washington v. Ohio, No. 107 CV 15, 2007 WL 851884, at *1 (N.D. Ohio Mar. 19, 2007) (finding
that Heck and Preiser barred the plaintiff’s § 1983 claim asserting constitutional violations in an
underlying criminal case); Bush v. 8th Circuit Court, No. 1:18-CV-248, 2018 WL 2714944, at *2–
                                                 3
has not independently located any information indicating) that Hutsell’s convictions or sentence

have been overturned or invalidated. Indeed, Judge Hood limited relief to a resentencing, otherwise

fully denying Hutsell’s § 2255 motion. Thus, neither may Hutsell collaterally challenge the

constitutionality of his criminal convictions or sentence, nor (given Heck) may he pursue related

monetary damages, via § 1983.

                                               III.

       Hutsell cannot use § 1983 to challenge the validity of his criminal judgment, and he has

not shown its prior invalidation as required to seek monetary damages per Heck. Consequently,

the Complaint fails to state a claim on which the Court can grant relief at this time. See Hunt v.

Michigan, 482 F. App'x 20, 22 (6th Cir. 2012) (affirming dismissal of a Heck-barred complaint for

failure to state a claim); accord Morris v. Cason, 102 F. App'x 902, 903 (6th Cir. 2004).

       Accordingly, the Court DISMISSES the Complaint (DE #1), without prejudice. A

corresponding Judgment follows.

       This the 17th day of June, 2019.




*3 (W.D. Mich. June 6, 2018) (addressing the plaintiff’s allegations of allegedly unconstitutional
conduct “amount[ing] to a fraud upon the court” and dismissing them per Heck “[t]o the extent
Plaintiff [sought] injunctive, declaratory, and monetary relief”); Smiles v. City of Grand Rapids,
No. 1:08-CV-660, 2008 WL 5071723, at *4 (W.D. Mich. Nov. 24, 2008) (noting that the plaintiff’s
complaint claiming that his underlying judgment was obtained by fraud was “the prototypical
action that Heck [wa]s designed to prevent in this setting”).
                                                 4
